DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 09/24/21 is acknowledged and papers submitted have been placed in the records.

Drawings
The drawings are objected to because an arrow on fig. 7a is missing a label.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Figures 1a and 1b should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-20 are objected to because of the following informalities: independent claims 1 and 15 each recites “finger like”. This is incorrect and should be “finger-like”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 1 and 15 each recites “the continuous lead portion comprising a merged lead portion having a continuous width along the die connection portion that does not divide into a plurality of finger-like lead members” (emphasis added). As written, the “that” sounds to be referring back to “the die connection portion” and that is an incorrect description of the invention because it appears that Applicants are trying to describe the fact that the so-called continuous lead portion does not divide into finger-like leads in order to distinguish over the reference used against claims 1 and 15. It is noted that there was no description of a die connection portion that divides into a plurality of finger-like lead members which would sound implicit if the “that” was to be considered as referring back to the die connection portion in the quoted claims sections. Further, the so-called continuous lead portion is described in [0008] to be the merged lead portion, and also to comprise a plurality of lead ends recited in claims 7, 8, 9 and 10. So, if the continuous lead portion is the same thing as the merged lead portion, then there is a problem because of [0026]. In fact, the amendment appear to be referring to figs. 2a-b since the The lead portion 212 is a continuous and merged section extending from the die connection portion 210. The lead portion 212 is continuous in that forms a substantially elongate member extending away from and along the width of the die connection portion 210. In this way, the lead portion 212 has a continuous width W and may be seen as a merged member, that is without bifurcation or plurality of finger like lead members, which extends substantially along the width of the die connection portion 210” (emphasis added). That is basically incompatible with the continuous lead portion comprising a plurality of lead ends (224; figs. 2-6) as recited in dependent claims 7, 8, 9 and 10.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Each of claims 7, 8, 9 and 10 recites “…at the end…”. There is a lack of antecedent basis for the underlined portion.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Williams et al. (US 6,307,755, previously cited but not used).

a.	Re claim 1, Williams et al. disclose a lead frame assembly for a semiconductor device, the lead frame assembly comprising: a die attach structure DAS (see annotated fig. 18G below; see figs. 17-18G and related text; see remaining of disclosure for more details) and a clip frame structure CFS, wherein the clip frame structure further comprises: a die connection portion DCP configured to contact a source contact terminal or a collector contact terminal on a top side of a semiconductor die (the limitation “configured to contact a source contact terminal or a collector contact terminal on a top side of a semiconductor die” as written is merely an intended use or functional limitation that does not structural distinguish over DCP, and that does not require the and that does not divide into a plurality of finger-like lead members extending away from the die connection portion; wherein the continuous lead portion is integrally formed with the die connection portion (explicit on fig. 18G).

    PNG
    media_image1.png
    926
    1842
    media_image1.png
    Greyscale


b.	Re claim 2, the merged lead portion extends substantially across a width of the die connection portion (explicit on annotated fig. 18G).

c.	Re claim 3, the limitation “wherein the continuous lead portion is configured and arranged to maximise operating current and minimise spreading resistance of the clip frame structure.” is merely a functional limitation or intended use that does not structurally distinguish over the continuous lead portion of the art of Williams et al. which is capable of achieving the claimed function or results (see MPEP 2112.01 “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).”; the Examiner also notes that a recitation of the intended use of the claimed invention must result in a structural  See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.).

d.	Re claim 4, the continuous lead portion further comprises one or more bends (explicit on fig. 18G) therein “configured and arranged to allow the continuous lead portion to contact a carrier” (see intend use or functional limitation remarks in claim 1 rejection above as for the limitation “configured and arranged to allow the continuous lead portion to contact a carrier” in this claim).

e.	Re claims 5 and 6, see claim 4 rejection above.

f.	Re claims 7, 8, 9 and 10, the continuous lead portion further comprises a plurality of lead ends LE (see annotated fig. 18G) arranged at an end of the merged lead portion distal to the die connection portion (explicit on annotated fig. 18G).

g.	Re claims 11, 12, 13 and 14, Williams et al. disclose respectively semiconductor device (whole package structure on fig. 18G), comprising the lead frame assembly of claims 1, 2, 3 and 4.

and that does not divide into a plurality of finger-like lead members, wherein the continuous lead portion is a portion integrally formed with the die connection portion (explicit on annotated fig. 18G).

i.	Re claims 16 and 17, see respectively claims 2 and 3 rejection above.

j.	Re claims 18, 19 and 20, see claim 4 rejection above.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899